711 So. 2d 1359 (1998)
Jeffrey QUESENBERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 95-04971.
District Court of Appeal of Florida, Second District.
June 17, 1998.
Regina W. Tebrugge, Sarasota, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
In this appeal, Jeffrey Quesenberry challenges his conviction and sentence for attempted second-degree murder with a firearm. We have reviewed the record on appeal as well as the supplemental record and find no merit to the issues raised in the briefs.
At oral argument, the defendant asked this court to consider whether the crime of attempted second-degree murder is still recognized in Florida. We align ourselves with the Fifth District's view that we should follow existing precedent that recognizes this crime and leave to the supreme court the task of deciding whether its decision in State v. Gray, 654 So. 2d 552 (Fla.1995), eliminates the crime of attempted second-degree murder. See Watkins v. State, 705 So. 2d 938 (Fla. 5th DCA 1998).
Affirmed.
FRANK, A.C.J., and ALTENBERND and FULMER, JJ., concur.